MEMORANDUM***
Wing Dack Chung, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). Garcia v. INS, 222 F.3d 1208, 1209 n. 2 (9th Cir.2000) (per curiam). We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific and cogent reasons for her stated disbelief, Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998), several of which went to the heart of Chung’s asylum claim, Chebchoub, 257 F.3d at 1043. The IJ found that Chung’s demeanor suggested evasion; this Court gives “special deference” to the IJ’s evaluation of demeanor. Singhr-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999).
Chung’s other contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.